DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim “wherein first receptacle is electrically couplable …” therein. This limitation renders the scope of the claim as indefinite because it is unclear if the “wherein first receptacle” limitation is directed to the same first receptacle as set forth in claim 1, or is directed towards a materially distinct and different first receptacle. The Examiner respectfully suggests Applicant amend claim 2 to recite “where the first receptacle …” to correct 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton et al (US Pat. Pub. 2008/0287948 A1).
Regarding claim 1, Newton provides for an electrosurgical unit (unit 10) comprising a radiofrequency generator configured to generate electrosurgical energy (1), the radiofrequency generator including: a first receptacle configured to electrically couple with a first electrosurgical hand piece configured to deliver bipolar radiofrequency energy (receptacle formed by the ports for 4a and 4b), a second receptacle configured to electrically couple with: a second electrosurgical hand piece configured to deliver both monopolar radiofrequency energy and bipolar radiofrequency energy ; and a third electrosurgical hand piece configured to deliver monopolar radiofrequency energy (port for connecting to 13). The Examiner notes that the hand pieces recited are within respective functional limitations of the first and the second receptacle. It is well established that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the Examiner is of the position that the receptacles as defined in the rejection above are readily configured to receive 
and the radiofrequency generator including a relay circuit configured to allow simultaneous radiofrequency energy delivery to the electrosurgical hand pieces in the first receptacle and the second receptacle when the first electrosurgical hand piece is electrically coupled to the first receptacle and at least one of: the second electrosurgical hand piece is electrically coupled to the second receptacle and the second hand piece is activated to deliver monopolar radiofrequency energy; and the third electrosurgical hand piece is electrically coupled to the second receptacle (the relay circuit formed by s1 and s2 would be configured to provide simultaneous energy delivery to the handpieces in the first and second receptacle via powering as shown in either figures 5 or 6).
	Regarding claim 2, Newton provides that the first receptacle is electrically couplable to an active bipolar radiofrequency output, a return bipolar radiofrequency output, and an active monopolar radiofrequency output (via the receptacle as defined above connectable to the positive and negative poles of the source 1).
Regarding claim 3, Newton provides that the second receptacle is electrically couplable to the active monopolar radiofrequency output, the active bipolar radiofrequency output, and the active monopolar radiofrequency output (via the electric coupling, either direct or indirect, to the positive and negative poles of 1)
Regarding claim 4, Newton provides for a first relay (s1) and a second relay (s2) disposed between the return bipolar radiofrequency output and the first receptacle.
s1 is open and s2 is closed).
Regarding claim 6, Newton provides for a third relay disposed between the first receptacle and the active bipolar radiofrequency output, and wherein during wherein during simultaneous radiofrequency energy delivery to the electrosurgical hand pieces, the third relay is closed (s3 as in figure 9).
Regarding claim 11, Newton provides for an electrosurgical unit (unit 10), comprising: a radiofrequency generator configured to generate electrosurgical energy (1), the radiofrequency generator including: a first receptacle configured to electrically couple with a first electrosurgical hand piece configured to deliver bipolar radiofrequency energy, the first receptacle being electrically coupled to an active bipolar radiofrequency output and a return bipolar radiofrequency output (receptacle formed by the ports for 4a and 4b), a second receptacle configured to electrically couple with at least one of: a second electrosurgical hand piece configured to deliver both monopolar radiofrequency energy and bipolar radiofrequency energy; and a third electrosurgical hand piece configured to deliver monopolar radiofrequency energy (port for connecting to 13). The Examiner notes that the hand pieces recited are within respective functional limitations of the first and the second receptacle. It is well established that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the Examiner is of the position that the receptacles as defined in the rejection above are readily configured to receive the respective claimed handpieces thereby 
Newton further provides that the second receptacle being electrically coupled to the return bipolar radiofrequency output (via connection to the negative pole of 1), and the radiofrequency generator including a relay circuit configured to allow simultaneous radiofrequency energy delivery to the electrosurgical hand pieces in the first receptacle and the second receptacle when the first electrosurgical hand piece is electrically coupled to the first receptacle and at least one of: the second electrosurgical hand piece is electrically coupled to the second receptacle and the second hand piece is activated to deliver monopolar radiofrequency energy; and the third electrosurgical hand piece is electrically coupled to the second receptacle (the relay circuit formed by s1 and s2 would be configured to provide simultaneous energy delivery to the handpieces in the first and second receptacle via powering as shown in either figures 5 or 6).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794